Citation Nr: 1820565	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to January 9, 2012 for a 100 percent disability rating for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel











INTRODUCTION

The Veteran had active duty service with the Air Force from December 1985 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for PTSD and assigned a disability rating of 50 percent, effective August 1, 2008.  The Veteran subsequently appealed the rating.  In an August 2012 rating decision, the RO increased the disability rating to 100 percent, effective January 9, 2012.  Thereafter, in a statement received by the RO in November 2012, the Veteran stated that he disagreed with the effective date assigned for the 100 percent rating and wanted an earlier effective date.

In July 2016, the Board remanded the claim to the RO/Agency of Original Jurisdiction (AOJ) for further evidentiary development to determine whether there was evidence to support the Veteran's claim for an earlier effective date.  Although there was substantial compliance with the Board's remand directives, regrettably, the Board finds that additional development is necessary in order to adjudicate the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary to obtain a report mentioned in the record, but not scanned into the VBMS electronic claims file.  Specifically, the September 2009 rating decision indicates that the RO/AOJ reviewed a September 2008 VA examination report, which provided the Veteran's psychiatric history and his then-current symptoms.  However, this report is neither in VBMS, nor in any of the other electronic files used by the Board.  According, a remand is warranted to have this record uploaded into VBMS for review by the Board.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

The Winston-Salem RO should upload a copy of the September 17, 2008 VA PTSD/psychiatric examination into VBMS.  Thereafter, return the file to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




